SUNDBERG, Justice
(concurring).
I believe that there is conflict in decision between this case based on record proper and McGuire v. McGuire, 140 So.2d 354 (2d D.C.A.Fla.1962). It is clear to me from the trial court’s Order Determining Permanent Custody that it reviewed and considered confidential school records of the Good Shepherd Day Care Center without permitting counsel for the respective parties to examine the records. Counsel were thereby effectively prevented from either cross-examining the contents or presenting testimony to rebut the contents. This was error. However, the trial court made clear that other evidence confirmed the contents of the reports and it is apparent that the judge’s decision was amply supported by additional competent evidence. Accordingly, the error was harmless under the peculiar facts of this case and the manner in which the issue of disclosure of the records was presented to the trial court. I, therefore, concur with discharging the writ.
ADKINS, BOYD and HATCHETT, JJ., concur.